DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/22/2020, in which claims 1, 6-7, 11, 13-14 and 19 were amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US Pub. 20180151437), Yang et al. (US Pub. 20150270333) and Zhu et al. (US Pub. 20050245020).
Regarding claim 1, Yang et al. discloses in Fig. 2 (being reproduced below to introduce similar elements described in Fig. 1) a semiconductor device, comprising: 
a semiconductor substrate [22][paragraph [0018]-[0019]]; 
a buried layer [32] disposed in the semiconductor substrate [22], wherein the buried layer [32] is a single layer and includes dopants [paragraph [0024]]; 

a second well region [44] disposed in the semiconductor substrate [22] on the buried layer [32], wherein the second well region [44] surrounds the first well region [104] and is in direct contact with all sidewalls of the first well region [paragraph [0026], [0036], lines 4-6][Yang et al. discloses “the body region 44 is a ring-shaped well.  The dimensions and shape of the ring may vary…” and “[t]he p-type well 80 and/or the drift region 78 may be adjacent to (e.g., line-on-line or contiguous with), and/or spaced from, the body region 44”]; 
a third well region [86/102] and a fourth well region [86/102] disposed in the semiconductor substrate [22] on the buried layer [32], wherein the third well region [86/102] and the fourth well region [86/102] are located on opposite sides of the second well region [44][paragraph [0057]-[0066]]; 
a source region [50] disposed in the second well region [44][paragraph [0027]]; 
a drain region [106] disposed in the first well region [78/104][paragraph [0065]-[0066]]; 
a gate structure [58] disposed on the first well region [78/104] and the second well region [44][paragraph [0028], paragraph [0065]-[0066]]; and 
a deep trench isolation structure [36 and 42] disposed in the semiconductor substrate [22] and surrounding the source region [50] and the drain region [106], wherein the deep trench isolation structure [36 and 42] penetrates through the buried layer [32][paragraph [0022]-[0023]][Yang et al. discloses that the trench region(s) may 
In this rejection, Fig. 2 of Yang et al. is reproduced to introduce similar elements described in Fig. 1 as follows:

    PNG
    media_image1.png
    332
    727
    media_image1.png
    Greyscale

Yang et al. fails to explicitly disclose 
the deep trench isolation structure comprises an insulating material structure.
Zhu et al. discloses in Fig. 1 and paragraph [0009]
the deep trench isolation structure [14] comprises an insulating material structure [dielectric layer].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhu into the method of Yang et al. to include the deep trench isolation structure comprises an insulating 
Yang et al. fails to disclose
the first well region has four sidewalls.
As stated above, Yang et al. discloses “the body region 44 is a ring-shaped well.  The dimensions and shape of the ring may vary…” and “[t]he p-type well 80 and/or the drift region 78 may be adjacent to (e.g., line-on-line or contiguous with) the body region 44. 
Wen discloses in Fig. 1-Fig. 2
the first well region [106] has four sidewalls [broken lines in Fig. 1]; and 
the second well region [108] surrounds the first well region [06] and is in direct contact with four sidewalls of the first well region [106].
Fig. 1 is reproduced to identify doped regions covered by the gate 120 as follows:

    PNG
    media_image2.png
    689
    710
    media_image2.png
    Greyscale

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Alternatively, 
Regarding claim 1, Wen discloses in Fig. 1-Fig. 2 a semiconductor device, comprising: 
a semiconductor substrate; 
a buried layer [102] disposed in the semiconductor substrate, wherein the buried layer [102] is a single layer and includes dopants [paragraph [0036]];
a first well region [106] disposed in the semiconductor substrate on the buried layer [102] and separate from the buried layer [102]; 
a second well region [104 and/or 108] disposed in the semiconductor substrate on the buried layer [102], wherein the second well region [104 and/or 108] surrounds the first well region [106] and is in direct contact with four sidewalls of the first well region [106]; 
a third well region [116] and a fourth well region [116] disposed in the semiconductor substrate on the buried layer [102], wherein the third well region [116] 
a source region [112] disposed in the second well region [104 and/or 108]; 
a drain region [110] disposed in the first well region [106]; 
a gate structure [120] disposed on the first well region [106] and the second well region [108].
Fig. 1 is reproduced to identify doped regions covered by the gate 120 as follows:

    PNG
    media_image2.png
    689
    710
    media_image2.png
    Greyscale

Wen fails to disclose
an insulating material structure disposed in the semiconductor substrate and surrounding the source region and the drain region, wherein the insulating material structure penetrates through the buried layer.
Yang et al. discloses in Fig. 1 and Fig. 2
a deep trench isolation structure [36 and 42] disposed in the semiconductor substrate [22] and surrounding the source region [50] and the drain region [106], wherein the deep trench isolation structure [36 and 42] [36 and 42] penetrates through 
In this rejection, Fig. 2 of Yang et al. is reproduced to introduce similar elements described in Fig. 1 as follows:

    PNG
    media_image1.png
    332
    727
    media_image1.png
    Greyscale

Zhu et al. discloses in Fig. 1 and paragraph [0009]
the deep trench isolation structure [14] comprises an insulating material structure [dielectric layer].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yang et al. and Zhu into the method of Wen to include an insulating material structure disposed in the semiconductor substrate and surrounding the source region and the drain region, 

Regarding claim 2, Wen discloses in Fig. 2 
wherein the third well region [116] and the fourth well region [116] are in direct contact with the buried layer [102].
In addition, Yang et al. discloses in Fig. 2 wherein the third well region [86/102] and the fourth well region [86/102] are in direct contact with the buried layer [30 and32].

Regarding claims 3-5, Wen discloses in paragraph [0036]-[0041], [0047], claims 1, 12 and 19 
wherein the buried layer [102], the first well region [106], the third well region [116] and the fourth well region [116] have a first conductivity type [N type], while the second well region [108] has a second conductivity type [P type] that is the opposite of the first conductivity type [N type];
wherein the first conductivity type is N-type and the second conductivity type is P-type;
a doped region [118] disposed in the third well region [116], wherein the doped region [118] has the first conductivity type [N type][paragraph [0045]].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. 20150270333) in view of Wen (US Pub. 20180151437) and Zhu et al. (US Pub. 20050245020) as applied to claim 1 above and further in view of Whitfield et al. (US Pub. 20100244088).
	Regarding claim 6, Yang et al. further discloses in Fig. 1-2
wherein the deep trench isolation structure [36 and 42] is in direct contact with the third well region [86] and the fourth well region [86].
Yang et al. further discloses in paragraph [0057] that “[t]he breakdown protection region 86 may provide protection along the periphery or edge of the device area 34, and/or portions of the device area 34 spaced from the conduction path of the semiconductor device 20. The breakdown protection region 86 may be disposed along the lateral periphery of the device area 34.” 
Yang further discloses that the third well region [86] and the fourth well region [86] are annularly connected. 
Zhu et al. discloses in Fig. 1, the deep trench isolation structure [14] comprises the insulating material structure and wherein the insulating material structure [14] is in direct contact with the third well region [16] and the fourth well region [16]. 
Whitfield et al. discloses in Fig. 8 and paragraph [0026], lines 39-46 that “N-type sinker regions 70 may have an annular shape so that the portion at the right of FIG. 8 wraps around to the portion at the left of FIG. 8, but either arrangement is useful, for example, either annularly connected or separately coupled. Regions 64, 66, 68, and 70 are conventional…”

The combination of Yang et al., Wen, Zhu and Whitfield et al. would result to active area in the substrate comprises a pair of edge defined by edges of the third and fourth well regions and another pair of edge defined by edges of the second, the third and the fourth well regions and the insulating material structure around the active area in the substrate is in direct contact with the second well region, the third well region and the fourth well region.

Claims 7, 10-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US Pub. 20180151437) in view of Yang et al. (US Pub. 20150270333), Zhu et al. (US Pub. 20050245020) and Whitfield et al. (US Pub. 20100244088).
Regarding claim 7, Wen discloses in Fig. 1-Fig. 2 a semiconductor device, comprising: 
a semiconductor substrate; 
a buried layer [102] disposed in the semiconductor substrate, wherein the buried layer is a single layer and includes dopants [paragraph [0036]]; 

a second well region [104 and 108] disposed in the semiconductor substrate on the buried layer [102], wherein the second well region [104 and 108] surrounds the first well region [106] and is in direct contact with four sidewalls of the first well region [106]; 
a third well region [116] and a fourth well region [116] disposed in the semiconductor substrate on the buried layer [102], wherein the third well region [116] and the fourth well region [116] are adjacent to the second well region [104 and 108], and the buried layer [102], the first well region [106], the third well region [116] and the fourth well region [116] have a first conductivity type [N type], while the second well region [104 and 108] has a second conductivity type [P type] that is the opposite of the first conductivity type [N type][paragraph [0036]-[0041], [0047], claims 1, 12 and 19]; 
a source region [112] disposed in the second well region [104 and 108]; 
a drain region [110] disposed in the first well region [106]; 
a gate structure [120] disposed on the first well region [106] and the second well region [104 and 108].
Wen fails to disclose
an insulating material structure disposed in the semiconductor substrate and surrounding the source region and the drain region, wherein the insulating material structure penetrates through the buried layer.
Yang et al. discloses in Fig. 1 and Fig. 2
a deep trench isolation structure [36 and 42] disposed in the semiconductor substrate [22] and surrounding the source region [50] and the drain region [106], 
In this rejection, Fig. 2 of Yang et al. is reproduced to introduce similar elements described in Fig. 1 as follows:

    PNG
    media_image1.png
    332
    727
    media_image1.png
    Greyscale

Zhu et al. discloses in Fig. 1 and paragraph [0009]
the deep trench isolation structure [14] comprises an insulating material structure [dielectric layer].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yang et al. and Zhu into the method of Wen to include an insulating material structure disposed in the 
Wen fails to disclose 
the third well region and the fourth well region are separate from each other
Yang et al. further discloses in paragraph [0057] that “[t]he breakdown protection region 86 may provide protection along the periphery or edge of the device area 34, and/or portions of the device area 34 spaced from the conduction path of the semiconductor device 20. The breakdown protection region 86 may be disposed along the lateral periphery of the device area 34.”
Whitfield et al. discloses in Fig. 8 and paragraph [0026], lines 39-46 that “N-type sinker regions 70 may have an annular shape so that the portion at the right of FIG. 8 wraps around to the portion at the left of FIG. 8, but either arrangement is useful, for example, either annularly connected or separately coupled. Regions 64, 66, 68, and 70 are conventional…”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whitfield et al. into the method of Wen and Yang et al. to include the third well region and the fourth well region are separate from each other. The ordinary artisan would have been motivated to 

Regarding claims 10 and 16, Wen discloses in paragraph [0036]-[0041], [0047], claims 1, 12 and 19
wherein the first conductivity type is N-type and the second conductivity type is P-type.

Regarding claims 11 and 19, Yang et al. discloses in Fig. 1-2
wherein the deep trench isolation structure [36 and 42] is in direct contact with the third well region [86] and the fourth well region [86].
Yang et al. further discloses in paragraph [0057] that “[t]he breakdown protection region 86 may provide protection along the periphery or edge of the device area 34, and/or portions of the device area 34 spaced from the conduction path of the semiconductor device 20. The breakdown protection region 86 may be disposed along the lateral periphery of the device area 34.” 
Yang and Wen disclose that the third well region and the fourth well region are connected.
Zhu et al. discloses in Fig. 1, the deep trench isolation structure [14] comprises the insulating material structure and wherein the insulating material structure [14] is in direct contact with the third well region [16] and the fourth well region [16]. 

The combination of Wen, Yang et al., Zhu et al. and Whitfield et al. would result to active area in the substrate comprises a pair of edge defined by edges of the third and fourth well regions and another pair of edge defined by edges of the second, the third and the fourth well regions and the insulating material structure around the active area in the substrate is in direct contact with the second well region, the third well region and the fourth well region.

Regarding claims 12 and 20, Wen discloses in Fig. 2 wherein the third well region [116] and the fourth well region [116] are in direct contact with the buried layer [102].
In addition, Fig. 1-2 of Yang et al. and Fig. 8 of Whitfield et al. also disclose the third well region and the fourth well region are in direct contact with the buried layer.

Regarding claim 13, Wen discloses in Fig. 1-Fig. 2 a method for forming a semiconductor device, comprising: 
providing a semiconductor substrate, wherein a buried layer [102] is disposed in the semiconductor substrate and the buried layer [102] is a single layer that includes dopants [paragraph [0036]]; 
forming a first well region [106], a second well region [104 and 108], a third well region [116] and a fourth well region [116] in the semiconductor substrate on the buried layer [102], wherein the second well region [104 and 108] surrounds the first well region 
forming a source region [112] in the second well region [104 and 108]; 
forming a drain region [110] in the first well region [106]; 
forming a gate structure [120] on the first well region [106] and the second well region [104 and 108].
Wen fails to disclose
forming an insulating material structure in the semiconductor substrate, wherein a bottom surface of the insulating material structure is lower than a bottom surface of the buried layer.
Yang et al. discloses in Fig. 1 and Fig. 2
forming a deep trench isolation structure [36 and 42] disposed in the semiconductor substrate [22], wherein a bottom surface of the deep trench isolation structure [36 and 42] is lower than a bottom surface of the buried layer [32].
Zhu et al. discloses in Fig. 1 and paragraph [0009]
the deep trench isolation structure [14] comprises an insulating material structure [dielectric layer], wherein a bottom surface of the insulating material structure [14] is lower than a bottom surface of the buried layer [13].

Wen fails to disclose 
the third well region and the fourth well region partially surround the second well region, the third well region and the fourth well region are separate from each other.
Yang et al. further discloses in paragraph [0057] that “[t]he breakdown protection region 86 may provide protection along the periphery or edge of the device area 34, and/or portions of the device area 34 spaced from the conduction path of the semiconductor device 20. The breakdown protection region 86 may be disposed along the lateral periphery of the device area 34.”
Whitfield et al. discloses in Fig. 8 and paragraph [0026], lines 39-46 that “N-type sinker regions 70 may have an annular shape so that the portion at the right of FIG. 8 wraps around to the portion at the left of FIG. 8, but either arrangement is useful, for example, either annularly connected or separately coupled. Regions 64, 66, 68, and 70 are conventional…”


Regarding claim 18, Wen further discloses in Fig. 2 
forming a doped region [118] in the third well region [116].
Wen fails to disclose 
 wherein the doped region has the first conductivity type.
Whitfield et al. discloses in Fig. 13 and paragraph [0029]
wherein the doped region [72’] has the first conductivity type [N type].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whitfield et al. into the method of Wen to include wherein the doped region has the first conductivity type. The ordinary artisan would have been motivated to modify Wen in the above manner for the purpose of providing suitable conductivity type of the doped region to make efficient ohmic contacts to adjacent regions of the same doping type or rectifying and/or injecting contacts with adjacent regions of opposite conductivity type [paragraph [0029] of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 8-9  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US Pub. 20180151437) in view of Yang et al. (US Pub. 20150270333), Zhu et al. (US Pub. 20050245020) and Whitfield et al. (US Pub. 20100244088) as applied to claims 7 and 13 above and further in view of Khan et al. (US Pub. 20120061758).
Regarding claims 8-9, Wen further discloses in Fig. 2
a first doped region [108] disposed in the second well region [104 and 108] and having the second conductivity type [P type], wherein the source region [112] is disposed in the first doped region [108].
Wen fails to disclose
a second doped region disposed in the first doped region and having the second conductivity type;
wherein the source region is in direct contact with the second doped region.
Yang et al. discloses in Fig. 1-2, paragraph [0026]-[0027]
a doped region [46] having a conductivity type that opposite a conductivity type of the source region [50];
wherein the source region [50] is in direct contact with the doped region [46].
Khan et al. discloses in Fig. 1, paragraph [0017], [0020]-[0021], [0027]-[0029]
a second doped region [134] disposed in the first doped region [130] and having the second conductivity type [P type];

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yang et al. and Khan et al. into the method of Wen to include a second doped region disposed in the first doped region and having the second conductivity type; wherein the source region is in direct contact with the second doped region. The ordinary artisan would have been motivated to modify Wen in the above manner for the purpose of providing alternative or additional body contact [paragraph [0029] of Kahn et al., paragraph [0026] of Yang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 17, Wen further discloses in Fig. 2
forming a first doped region [108] in the second well region [104 and 108] wherein the first doped region has the second conductivity type [P type]
Wen fails to disclose
forming a second doped region in the first doped region, wherein the second doped region has the second conductivity type and is in direct contact with the source region.
Yang et al. discloses in Fig. 1-2, paragraph [0026]-[0027]
forming a doped region [46] having a conductivity type that opposite a conductivity type of the source region [50];

Khan et al. discloses in Fig. 1, paragraph [0017], [0020]-[0021], [0027]-[0029]
forming a second doped region [134] in the first doped region [130], wherein the second doped region [134] has the second conductivity type [P type] and is in direct contact with the source region [132].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yang et al. and Khan et al. into the method of Wen to include forming a second doped region in the first doped region, wherein the second doped region has the second conductivity type and is in direct contact with the source region. The ordinary artisan would have been motivated to modify Wen in the above manner for the purpose of providing alternative or additional body contact [paragraph [0029] of Kahn et al., paragraph [0026] of Yang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US Pub. 20180151437) in view of Yang et al. (US Pub. 20150270333), Zhu et al. (US Pub. 20050245020) and Whitfield et al. (US Pub. 20100244088) as applied to claim 13 above and further in view of Yang et al. (US Pub. 20120043608), hereafter Yang608.
Regarding claim 14, Wen and Yang et al. fails to disclose 
wherein the step of forming the deep trench isolation structure in the semiconductor substrate comprises: etching the semiconductor substrate to form a trench in the semiconductor substrate; and filling the trench with an insulating material.

wherein the step of forming the deep trench isolation structure [105] in the semiconductor substrate [150] comprises: etching the semiconductor substrate [150] to form a trench in the semiconductor substrate [150]; and filling the trench with an insulating material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yang608 into the method of Wen and Yang et al. to include wherein the step of forming the deep trench isolation structure in the semiconductor substrate comprises: etching the semiconductor substrate to form a trench in the semiconductor substrate; and filling the trench with an insulating material. The ordinary artisan would have been motivated to modify Wen and Yang et al. in the above manner for the purpose of providing suitable method forming isolation structure [paragraph [0015] of Yang608]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).. 

Regarding claim 15, Yang et al. discloses in Fig. 1 and Fig. 2
wherein the trench [36 and 42] penetrates through the buried layer [30 and 32] and surrounds the second well region [44][paragraph [0022]-[0023]][Yang et al. discloses that the trench region(s) may not a substrate tie. In that case, the structure comprises trenches [36 and 42] is a deep trench isolation structure. In addition, Yang discloses in paragraph [0024] that the doped buried layer 32 and the buried insulating layer 30 extend laterally across the entire extent of the device area 34. Thus, even not 
Yang608 also discloses in Fig. 1, paragraph [0015] wherein the trench penetrates the buried layer [104] and surrounds the second well region [106].

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection and because the arguments do not apply to the new reference.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822